Name: 2008/88/EC: Commission Decision of 28 January 2008 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2008) 319)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  agricultural activity;  agricultural policy;  natural environment;  Europe
 Date Published: 2008-02-01

 1.2.2008 EN Official Journal of the European Union L 28/34 COMMISSION DECISION of 28 January 2008 amending Decision 2005/59/EC as regards areas where the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of feral pigs against classical swine fever are to be implemented in Slovakia (notified under document number C(2008) 319) (Only the Slovak text is authentic) (2008/88/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) and Article 20(2) thereof, Whereas: (1) Commission Decision 2005/59/EC of 26 January 2005 approving the plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of such pigs in Slovakia (2) was adopted as one of a number of measures to combat classical swine fever. (2) Slovakia has now informed the Commission that classical swine fever in feral pigs has been successfully eradicated in the territories of the District Veterinary and Food Administrations of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising the Prievidza and PartizÃ ¡nske districts) and PÃ ºchov (comprising the Ilava district only). Accordingly, the approved plans for the eradication of classical swine fever in feral pigs and the emergency vaccination of those pigs against that disease should no longer apply in those areas. (3) Slovakia has also informed the Commission about the recent evolution of classical swine fever in feral pigs and the presence of that disease in the districts of NovÃ © ZÃ ¡mky. In the light of the epidemiological information available, the measures of the plan for the eradication of classical swine fever in feral pigs need to be extended to include part of the districts of NovÃ © ZÃ ¡mky, KomÃ ¡rno and Levice. (4) For the sake of transparency of Community legislation, the areas covered by those plans as set out in the Annex to Decision 2005/59/EC should be replaced by the text in the Annex to this Decision. (5) Decision 2005/59/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2005/59/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Slovak Republic. Done at Brussels, 28 January 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 24, 27.1.2005, p. 46. Decision as last amended by Decision 2006/20/EC (OJ L 15, 20.1.2006, p. 48). ANNEX ANNEX 1. Areas where the plan for the eradication of classical swine fever in feral pigs is to be implemented: The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Krupina and Detva districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts), VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district), KomÃ ¡rno (comprising the territory located east of the highway 64, north of the border with Hungary and west of the district NovÃ © ZÃ ¡mky), NovÃ © ZÃ ¡mky (comprising the territory located east of the district KomÃ ¡rno and east of the highway 64, south of highway 75 and north of the border with Hungary) and Levice (comprising the territory located east of the district NovÃ © ZÃ ¡mky and east of the highway 66 (E77), south of highway 75, north of the border with Hungary and west of district VeÃ ¾kÃ ½ KrtÃ ­Ã ¡). 2. Areas where the plan for the emergency vaccination against classical swine fever of feral pigs is to be implemented: The territory of the District Veterinary and Food Administrations (DVFA) of Ã ½iar nad Hronom (comprising the Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising the Zvolen, Detva and Krupina districts), LuÃ enec (comprising the LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ (comprising the VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ district).